DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 01/15/21 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kindelsberger (US 2018/0136830) in view of Fokoue-Nkoutche (US 2016/0055184).
Regarding claim 1, Kindelsberger discloses:
A method comprising: identifying a request to generate a graph from a plurality of databases at least by ([0028]-[0031] which describe that a user specifies multiple sources from which data tables are loaded in order to automatically generate a graph;
wherein the plurality of databases indicate a plurality of attributes associated with a plurality of entities at least by ([0028] “Tables can be multiple data sources.” [0032] “Each table has properties and property values. For example, Employee table 121 has columns such as column 131 (i.e., Employee Id) and column 132 (i.e., Region). Column 131 may have numeric values 141 in the range of 902393 to 902396. Whereas, column 132 may have location values 142, such as CA, TX, FL. Vertices and/or edges are created based on selected tables, incorporating the names, columns and corresponding column values from the original tables.”) and the attributes are the column headers such as “employee ID”, “profession”, “Product Id”, “Employee ID”…, which include information about employees, products, customers, works-on, and friend-of (plurality of entities) corresponding to each table, for example, as in Table 121, which is shown in Fig. 1A;
and wherein a first database of the plurality of databases indicates a first set of attributes in the plurality of attributes that is different than a second set of attributes in a second database of the plurality of databases at least by (0028] “Tables can be selected from a database or multiple data sources.”, [0052]) and the tables can be from multiple different data sources wherein each table comprises different attributes such as  “employee ID”, “profession”… from the employee table and “Product ID” and “Name” from the product table as shown in the graph generated from the tables in at least Fig. 1A; [0052] also discloses that the graphs generated based on the tables can be from tables loaded from different sources;
in response to the request, identifying attribute types of interest in the plurality of databases at least by ([0028]-[0031], [0054] “An optional filtration  a user may interactively select three columns from Employee table 121 (i.e., Employee Id, Profession, and Region) to reduce the total amount of data loaded for display and analysis. Other interactive filtration methods can also be applied in Step 202”) and Fig. 1A shows the user selecting particular attributes of interest, such as  “employee ID”, “profession”, and “region” from the employee table, provided as an example, after the data from the tables was loaded based on the user’s selection of the sources from which to load the tables as in [0028]-[0031];
for each attribute type of interest of the attribute types of interest, generating a vertex in the graph for each unique attribute identified in the plurality of databases for the attribute type of interest at least by ([0036] “Referring to FIG. 1B, five vertices 161-165 are created based on five tables 121-125, respectively. As illustrated in Display 150B, all five vertices 161-165 are disconnected from each other after the initial table loading process.” [0055] and at least Fig. 1A disclose and show how the vertices are generated based on the selected attributes or columns of the table, wherein the attributes of interest, such as  “employee ID”, “profession”, and “region” were selected by the user from the employee table);
for each vertex in the graph: identifying whether the vertex is associated with one or more other vertices based on associations in the plurality of databases at least by ([0034] “Some vertices share similar vertex properties. For example, Customer vertex 164 may have a vertex property named “Region.” Employee vertex 161 may also have a vertex property named “Region.” The similar vertex properties can be used as foreign keys to generate interconnections between different vertices, which will be discussed in details below in Sections 2 and 3” [0037] “For example, property labels (e.g. name, column name) can be a basis for matching criteria. An edge can be created between a first vertex and a second vertex when a first property label of the first vertex matches a second property label of the second vertex. Similarly, a property data type can be a basis for matching criteria. An edge can be created between a first vertex and a second vertex when a property data type of the first vertex matches a property data type of the second vertex” [0055] “edges may also be automatically created based on foreign key relationships in step 204”);
when the vertex is associated with one or more other vertices, connecting the vertex with the one or more other vertices using an entity vertex representative of an entity of the plurality of entities at least by ([0038] “The interconnection (i.e., edge 181) between vertex 161 and vertex 164 is established based on a foreign key (e.g., matching property values—Region: Location) contained in both vertex 161 and vertex 164. Whereas, no edges will be generated if no foreign keys can be found in vertices 161 and 164. As discussed above, edge 181 may also be created automatically by the system when computer 100 detects that vertex 161 and vertex 164 share a matching foreign key (i.e., Region: Location).” [0042] “Alternatively, junction tables can be 
Kindelsberger fails to disclose “and when the vertex is not associated with one or more other vertices, generating an entity vertex representative of an entity of the plurality of entities and connecting the vertex to the entity vertex”
However, Fokoue-Nkoutche teaches the above limitation at least by ([0046] & Fig. 8 disclose and show the generation of a graph with nodes based on the table data as shown in Fig. 7, [0059] “The last phase in pre-processing is discovering links between different types and attributes within as well as across the schema graphs of different sources 112, 114.”) and Fig. 8 shows a vertex, such as node 810, which is not associated with other vertices but is only connected to a generated entity vertex 802.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Fokoue-Nkoutche into the teaching of Kindelsberger because both references disclose graph or tree generation. Consequently, one of ordinary skill 
As per claim 2, claim 1 is incorporated, Kindelsberger further discloses:
wherein the attribute types of interest comprise unique identifier types for the plurality of entities at least by ([0054] & at least Fig. 1A disclose and show that the attribute types of interest comprise employee IDs.
As per claim 3, claim 1 is incorporated, Kindelsberger further discloses:
wherein the entities comprise users or employees of an organization at least by ([0054] & at least Fig. 1A disclose and show that the entities comprise employees.
As per claim 5, claim 1 is incorporated, Kindelsberger further discloses:
wherein identifying whether the vertex is associated with one or more other vertices based on associations in the plurality of databases comprises: identifying at least one row in at least one database of the plurality databases that contained the attribute associated with the vertex; identifying whether the vertex is associated with one or more other vertices based on whether one or more other vertices correspond to one or more other attributes in the at least one row at least by ([0027] “A table may be represented and be the source of a set of vertices or a set of edges. A column of a table corresponds to a property of the set of vertices or the set of edges. A 
As per claim 6, claim 1 is incorporated, Kindelsberger further discloses:
further comprising identifying other attributes associated with each of the entities and storing the other attributes with a corresponding entity vertex at least by ([0037], [0038] “The interconnection (i.e., edge 181) between vertex 161 and vertex 164 is established based on a foreign key (e.g., matching property values—Region: Location) contained in both vertex 161 and vertex 164. Whereas, no edges will be generated if no foreign keys can be found in vertices 
As per claim 7, claim 1 is incorporated, Fokoue-Nkoutche further discloses:
further comprising: obtaining a graph query, wherein the query indicates at least one attribute associated with at least one attribute type of interest; and generating a response to the graph query based on the graph at least by ([0038] “The navigation guidance module 210 comprises a schema and data guidance module 228, a linkage guidance module 230, and a query log analysis module 232. The schema and data guidance module 228 goes through schema links available in a global schema graph (built by the data preprocessor 204) to recommend schema elements in input data sources that are related to the user's query. The linkage guidance module 230 goes through the derived similarity links in the global schema graph to recommend portions of data similar to the current 
Regarding claim 8, Kindelsberger discloses:
A computing apparatus comprising: one or more non-transitory computer readable storage media; a processing system operatively coupled to the one or more non-transitory computer readable storage media; and program instructions stored on the one or more non-transitory computer readable storage media that, when executed by the processing system, direct the processing system to: identify a request to generate a graph from a plurality of databases at least by ([0028]-[0031] which describe that a user specifies multiple sources from which data tables are loaded in order to automatically generate a graph;
wherein the plurality of databases indicate a plurality of attributes associated with a plurality of entities at least by ([0028] “Tables can be selected from a database or multiple data sources.” [0032] “Each table has properties and property values. For example, Employee table 121 has columns such as column 131 (i.e., Employee Id) and column 132 (i.e., Region). Column 131 may have numeric values 141 in the range of 902393 to 902396. Whereas, column 132 may have location values 142, such as CA, TX, FL. Vertices and/or 
and wherein a first database of the plurality of databases indicates a first set of attributes in the plurality of attributes that is different than a second set of attributes in a second database of the plurality of databases at least by (0028] “Tables can be selected from a database or multiple data sources.”, [0052]) and the tables can be from multiple different data sources wherein each table comprises different attributes such as  “employee ID”, “profession”… from the employee table and “Product ID” and “Name” from the product table as shown in the graph generated from the tables in at least Fig. 1A; [0052] also discloses that the graphs generated based on the tables can be from tables loaded from different sources;
in response to the request, identify attribute types of interest in the plurality of databases at least by ([0028]-[0031], [0054] “An optional filtration process can be applied in step 202. For example, within Employee table 121, a user might only be interested in data with Employee Ids between 902393 and 902396. Similarly, a user might only be interested in analyzing certain columns in a table. For example, a user may interactively select three columns from Employee table 121 (i.e., Employee Id, Profession, and Region) to reduce the 
for each attribute type of interest of the attribute types of interest, generate a vertex in the graph for each unique attribute identified in the plurality of databases for the attribute type of interest at least by ([0036] “Referring to FIG. 1B, five vertices 161-165 are created based on five tables 121-125, respectively. As illustrated in Display 150B, all five vertices 161-165 are disconnected from each other after the initial table loading process.” [0055] and at least Fig. 1A disclose and show how the vertices are generated based on the selected attributes or columns of the table, wherein the attributes of interest, such as  “employee ID”, “profession”, and “region” were selected by the user from the employee table);
for each vertex in the graph: identify whether the vertex is associated with one or more other vertices based on associations in the plurality of databases at least by ([0034] “Some vertices share similar vertex properties. For example, Customer vertex 164 may have a vertex property named “Region.” Employee vertex 161 may also have a vertex property named “Region.” The similar vertex properties can be used as foreign keys to generate interconnections between different vertices, which will be discussed in details 
when the vertex is associated with one or more other vertices, connect the vertex with the one or more other vertices using an entity vertex representative of an entity of the plurality of entities at least by ([0038] “The interconnection (i.e., edge 181) between vertex 161 and vertex 164 is established based on a foreign key (e.g., matching property values—Region: Location) contained in both vertex 161 and vertex 164. Whereas, no edges will be generated if no foreign keys can be found in vertices 161 and 164. As discussed above, edge 181 may also be created automatically by the system when computer 100 detects that vertex 161 and vertex 164 share a matching foreign key (i.e., Region: Location).” [0042] “Alternatively, junction tables can be depicted as junction vertices first and manually converted into edges based on user instructions to establish foreign key relationships.” [0045] “On the other hand, junction table 122 can also be automatically depicted as special edge 183 interconnecting Employee vertex 161 and Product vertex 163 based on two foreign keys (i.e., Employee Id and Product Id). Computer 100 may determine 
Kindelsberger fails to disclose “and when the vertex is not associated with one or more other vertices, generate an entity vertex representative of an entity of the plurality of entities and connecting the vertex to the entity vertex”
However, Fokoue-Nkoutche teaches the above limitation at least by ([0046] & Fig. 8 disclose and show the generation of a graph with nodes based on the table data as shown in Fig. 7, [0059] “The last phase in pre-processing is discovering links between different types and attributes within as well as across the schema graphs of different sources 112, 114.”) and Fig. 8 shows a vertex, such as node 810, which is not associated with other vertices but is only connected to a generated entity vertex 802.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Fokoue-Nkoutche into the teaching of Kindelsberger because both references disclose graph or tree generation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Kindelsberger to further include the generation of and entity vertex connected to a vertex based on the vertex not being associated with other vertices as in Fokoue-Nkoutche in order to be able to easily add associations to the vertex based on future updates to the data.
As per claim 13, claim 8 is incorporated, Kindelsberger further discloses:
wherein the program instructions further direct the processing system to identify other attributes associated with each of the plurality of entities and store the other attributes with a corresponding entity vertex at least by ([0037], [0038] “The interconnection (i.e., edge 181) between vertex 161 and vertex 164 is established based on a foreign key (e.g., matching property values—Region: Location) contained in both vertex 161 and vertex 164. Whereas, no edges will be generated if no foreign keys can be found in vertices 161 and 164. As discussed above, edge 181 may also be created automatically by the system when computer 100 detects that vertex 161 and vertex 164 share a matching foreign key (i.e., Region: Location).” [0042] “Alternatively, junction tables can be depicted as junction vertices first and manually converted into edges based on user instructions to establish foreign key relationships.” [0045] “On the other hand, junction table 122 can also be automatically depicted as special edge 183 interconnecting Employee vertex 161 and Product vertex 163 based on two foreign keys (i.e., Employee Id and Product Id). Computer 100 may determine foreign key relationships based on schema metadata collected from selected tables”, Figs 1A-1C) and the other attributes are the foreign keys based on which a junction or concealed vertices (corresponding entity vertex) are generated.
As per claim 14, claim 8 is incorporated, Fokoue-Nkoutche further discloses:
wherein the program instructions further direct the processing system to: obtain a graph query, wherein the query indicates at least one attribute associated with at least one attribute type of interest; and generate a response using the graph query using the graph at least by ([0038] “The navigation guidance module 210 comprises a schema and data guidance module 228, a linkage guidance module 230, and a query log analysis module 232. The schema and data guidance module 228 goes through schema links available in a global schema graph (built by the data preprocessor 204) to recommend schema elements in input data sources that are related to the user's query. The linkage guidance module 230 goes through the derived similarity links in the global schema graph to recommend portions of data similar to the current query result or specified elements in the input query.” [0069] “The data processor 110 customizes the search engine results 1204 in such a manner that the result set comprises not only the hits from the global schema graph for the input keyword(s) (with each hit being either a type or an attribute hit, and shown in the column 1208 labeled “matched”), but also the name of the data source in which each hit appears (the column 1210 labeled “source”).”).
As per claim 15, claim 8 is incorporated, Fokoue-Nkoutche further discloses:
further comprising a graph storage system for the graph at least by ([0028] “The resulting graph is global schema graph, which is used to provide unified tabular views over all the input sources” [0039] “The view manipulator 212 manages stored views (shelf items) 238 built by a user through the user interface 206. The view manipulator 212 comprises a dynamic data instance linker 234 and a view and template manager 236. The dynamic data instance linker 234 
Claims 9-10, 12 recite equivalent claim limitations as the method of claims 2-3, 5, except that they set forth the claimed invention as a computing apparatus, as such they are rejected for the same reasons as applied hereinabove.

Claims 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kindelsberger (US 2018/0136830) in view of Fokoue-Nkoutche (US 2016/0055184) and further in view of Gautam (US 10,657,125).
As per claim 4, claim 1 is incorporated, Kindelsberger, Fokoue-Nkoutche fail to disclose “further comprising: for each of the attribute types of interest, traversing the plurality of databases to identify the said each unique attribute for the attribute type of interest”
However, Gautam teaches the above limitation at least by ([col. 12, lines 11-44] discloses the mapping of search term keywords (attributes of interest) to other unique keywords that represent different attributes of a similar type and the translating of an original natural language question into queries based on the dependency graph that was constructed based on the mapping of the keywords representing attributes, [col. 10, lines 36-42] “the natural language processing module 201 may generate an inter-dependency graph (at 225) between the key words to map the key words and the logic relationship thereof to a set of database query variables, so as to generate a search query string or a SQL query or any other query formats as required by the data source, e.g., at 226”, 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gautam into the teaching of Kindelsberger, Fokoue-Nkoutche because the references similarly disclose graph or tree generation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the identifying of unique attributes by traversing databases as in Gautam in order to discover all of the related attributes across disparate data.
As per claim 11, claim 8 is incorporated, Kindelsberger, Fokoue-Nkoutche fail to disclose “wherein the program instructions further direct the processing system to. for each of the attribute types of interest. traverse the plurality of databases to identify the said each unique attribute for the attribute type of interest”
Gautam teaches the above limitation at least by ([col. 12, lines 11-44] discloses the mapping of search term keywords (attributes of interest) to other unique keywords that represent different attributes of a similar type and the translating of an original natural language question into queries based on the dependency graph that was constructed based on the mapping of the keywords representing attributes, [col. 10, lines 36-42] “the natural language processing module 201 may generate an inter-dependency graph (at 225) between the key words to map the key words and the logic relationship thereof to a set of database query variables, so as to generate a search query string or a SQL query or any other query formats as required by the data source, e.g., at 226”, [cols. 8-9, lines 58-3] “The search engine controller module 205 can perform a parallel distribution of the search query to one or more search engine server(s) (shown as 109 in FIG. 1), for example via an output signal 223 (shown as 123 in FIG. 1). The search engine(s) 109 performs search on various distributed search index nodes 215 a-215 m and sends a signal (not shown) representing the search results to the analytics engine module 209.”) and the traversing of the plurality of databases is the parallel searching of various nodes/servers based on translated queries that were generated based on a mapping between different keywords representing unique attributes of similar types to those that were searched (attributes of interest).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Gautam into the teaching of Kindelsberger, Fokoue-Nkoutche .

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kindelsberger (US 2018/0136830) in view of Gautam (US 10,657,125) and further in view of Fokoue-Nkoutche (US 2016/0055184).
Regarding claim 16, Kindelsberger discloses:
An apparatus comprising: one or more non-transitory computer readable storage media; program instructions stored on the one or more non-transitory computer readable storage media that, when executed by a processing system, direct the processing system to identify a request to generate a graph from a plurality of databases at least by ([0028]-[0031] which describe that a user specifies multiple sources from which data tables are loaded in order to automatically generate a graph;
wherein the plurality of databases indicate a plurality of attributes associated with a plurality of entities at least by ([0028] “Tables can be selected from a database or multiple data sources.” [0032] “Each table has properties and property values. For example, Employee table 121 has columns such as column 131 (i.e., Employee Id) and column 132 (i.e., Region). Column 131 may have numeric values 141 in the range of 902393 to 902396. Whereas, 
and wherein a first database of the plurality of databases indicates a first set of attributes in the plurality of attributes that is different than a second set of attributes in a second database of the plurality of databases at least by (0028] “Tables can be selected from a database or multiple data sources.”, [0052]) and the tables can be from multiple different data sources wherein each table comprises different attributes such as  “employee ID”, “profession”… from the employee table and “Product ID” and “Name” from the product table as shown in the graph generated from the tables in at least Fig. 1A; [0052] also discloses that the graphs generated based on the tables can be from tables loaded from different sources;
in response to the request, identify attribute types of interest in the plurality of databases at least by ([0028]-[0031], [0054] “An optional filtration process can be applied in step 202. For example, within Employee table 121, a user might only be interested in data with Employee Ids between 902393 and 902396. Similarly, a user might only be interested in analyzing certain columns in a table. For example, a user may interactively select three columns from 
…identify unique attributes for each of the attribute types of interest at least by ([0033] “For example, vertex 161 may be named as Employee, based on the name of table 121. Employee vertex 161 has properties 172, such as Employee Id, Profession, and Region. Each property is followed by a short description that identifies the data type of the specific property. For example, property Employee Id is followed by a short description (i.e., id) that indicates the data type of property Employee Id is a primary key value. Property Region is followed by a short description (i.e., Location) that indicates the data type of property Region is locational data” [0054] “An optional filtration process can be applied in step 202. For example, within Employee table 121, a user might only be interested in data with Employee Ids between 902393 and 902396. Similarly, a user might only be interested in analyzing certain columns in a table. For example, a user may interactively select three columns from Employee table 121 (i.e., Employee Id, Profession, and Region) to reduce the total amount of data loaded for display and analysis.”, Fig. 1A);
generate a vertex in the graph for each of the unique attributes at least by ([0036] “Referring to FIG. 1B, five vertices 161-165 are created based on five tables 121-125, respectively. As illustrated in Display 150B, all five vertices 161-165 are disconnected from each other after the initial table loading process.” [0055] and at least Fig. 1A disclose and show how the vertices are generated based on the selected attributes or columns of the table, wherein the attributes of interest, such as  “employee ID”, “profession”, and “region” were selected by the user from the employee table);
for each vertex in the graph: identify whether the vertex is associated with one or more other vertices based on associations in the plurality of databases at least by ([0034] “Some vertices share similar vertex properties. For example, Customer vertex 164 may have a vertex property named “Region.” Employee vertex 161 may also have a vertex property named “Region.” The similar vertex properties can be used as foreign keys to generate interconnections between different vertices, which will be discussed in details below in Sections 2 and 3” [0037] “For example, property labels (e.g. name, column name) can be a basis for matching criteria. An edge can be created between a first vertex and a second vertex when a first property label of the first vertex matches a second property label of the second vertex. Similarly, a property data type can be a basis for matching criteria. An edge can be created between a first vertex and a second vertex when a property data type of the first vertex matches a property data type of the second vertex” [0055] “edges may also be automatically created based on foreign key relationships in step 204”);
when the vertex is associated with one or more other vertices, connect the vertex with the one or more other vertices using an entity vertex representative of an entity of the plurality of entities at least by ([0038] “The interconnection (i.e., edge 181) between vertex 161 and vertex 164 is established based on a foreign key (e.g., matching property values—Region: Location) contained in both vertex 161 and vertex 164. Whereas, no edges will be generated if no foreign keys can be found in vertices 161 and 164. As discussed above, edge 181 may also be created automatically by the system when computer 100 detects that vertex 161 and vertex 164 share a matching foreign key (i.e., Region: Location).” [0042] “Alternatively, junction tables can be depicted as junction vertices first and manually converted into edges based on user instructions to establish foreign key relationships.” [0045] “On the other hand, junction table 122 can also be automatically depicted as special edge 183 interconnecting Employee vertex 161 and Product vertex 163 based on two foreign keys (i.e., Employee Id and Product Id). Computer 100 may determine foreign key relationships based on schema metadata collected from selected tables”) and edges are generated to connect vertices based on foreign key relationships which can be defined within junction or “concealed” vertices, such as vertices 162, 165 shown in Figs. 1A-1C;
Kindelsberger fails to disclose “traverse the plurality of databases to identify unique attributes for each of the attribute types of interest; and when the vertex is not associated with one or more other vertices, generate an entity vertex representative of an entity of the plurality of entities and connecting the vertex to the entity vertex”
However, Gautam teaches traverse the plurality of databases to identify unique attributes for each of the attribute types of interest at least by ([col. 12, lines 11-44] discloses the mapping of search term keywords (attributes of interest) to other unique keywords that represent different attributes of a similar type and the translating of an original natural language question into queries based on the dependency graph that was constructed based on the mapping of the keywords representing attributes, [col. 10, lines 36-42] “the natural language processing module 201 may generate an inter-dependency graph (at 225) between the key words to map the key words and the logic relationship thereof to a set of database query variables, so as to generate a search query string or a SQL query or any other query formats as required by the data source, e.g., at 226”, [cols. 8-9, lines 58-3] “The search engine controller module 205 can perform a parallel distribution of the search query to one or more search engine server(s) (shown as 109 in FIG. 1), for example via an output signal 223 (shown as 123 in FIG. 1). The search engine(s) 109 performs search on various distributed search index nodes 215 a-215 m and sends a signal (not shown) representing the search results to the analytics engine module 209.”) and the traversing of the plurality of databases is the parallel searching of various nodes/servers based on translated queries that were generated based on a mapping between different keywords representing unique attributes of similar types to those that were searched (attributes of interest).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Gautam into the teaching of Kindelsberger because the references similarly disclose graph or tree generation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the identifying of unique attributes by traversing databases as in Gautam in order to discover all of the related attributes across disparate data.
Kindelsberger, Gautam fail to disclose “and when the vertex is not associated with one or more other vertices, generate an entity vertex representative of an entity of the plurality of entities and connecting the vertex to the entity vertex”
However, Fokoue-Nkoutche teaches the above limitation at least by ([0046] & Fig. 8 disclose and show the generation of a graph with nodes based on the table data as shown in Fig. 7, [0059] “The last phase in pre-processing is discovering links between different types and attributes within as well as across the schema graphs of different sources 112, 114.”) and Fig. 8 shows a vertex, such as node 810, which is not associated with other vertices but is only connected to a generated entity vertex 802.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Fokoue-Nkoutche into the teaching of Kindelsberger, Gautam because the references disclose graph or tree generation. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the 
As per claim 17, claim 16 is incorporated, Kindelsberger further discloses:
wherein the attribute types of interest comprise unique identifier types for the plurality of entities at least by ([0054] & at least Fig. 1A disclose and show that the attribute types of interest comprise employee IDs.
As per claim 18, claim 16 is incorporated, Kindelsberger further discloses:
wherein the entities comprise users or employees of an organization at least by ([0054] & at least Fig. 1A disclose and show that the entities comprise employees.
As per claim 19, claim 16 is incorporated, Kindelsberger further discloses:
wherein the program instructions further direct the processing system to identify other attributes associated with each of the plurality of entities and store the other attributes with a corresponding entity vertex at least by ([0037], [0038] “The interconnection (i.e., edge 181) between vertex 161 and vertex 164 is established based on a foreign key (e.g., matching property values—Region: Location) contained in both vertex 161 and vertex 164. Whereas, no edges will be generated if no foreign keys can be found in vertices 161 and 164. As discussed above, edge 181 may also be created automatically by the system when computer 100 detects that vertex 161 and vertex 164 share a matching foreign key (i.e., Region: Location).” [0042] “Alternatively, junction 
As per claim 20, claim 16 is incorporated, Fokoue-Nkoutche further discloses:
wherein the program instructions further direct the processing system to: obtain a graph query, wherein the query indicates at least one attribute associated with at least one attribute type of interest; and generate a response to the graph query based on the graph at least by ([0038] “The navigation guidance module 210 comprises a schema and data guidance module 228, a linkage guidance module 230, and a query log analysis module 232. The schema and data guidance module 228 goes through schema links available in a global schema graph (built by the data preprocessor 204) to recommend schema elements in input data sources that are related to the user's query. The linkage guidance module 230 goes through the derived similarity links in the global schema graph to recommend portions of data similar to the current query result or specified elements in the input query.” [0069] “The data processor 110 customizes the search engine results 1204 in such a manner that the result set .

Response to Arguments
The following is in response to the amendment filed on 01/15/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 9, applicant argues that in contrast, claim 1 provides for “connecting the vertex with the one or more other vertices using an entity vertex representative of an entity of the plurality of entities.” Kindelsberger fails to indicate that multiple vertices can be connected using another vertex that represents an entity. Rather Kindelsberger expressly provides “The interconnection (i.e., edge 181) between vertex 161 and vertex 164 is established based on a foreign key (e.g., matching property values—Region: Location) contained in both vertex 161 and vertex 164. Whereas, no edges will be generated if no foreign keys can be found in vertices 161 and 164” (Kindelsberger, paragraph 0038). Kindelsberger merely describes connecting two nodes via an edge and fails to describe connecting multiple vertices with an entity vertex that is representative of an entity. In particular, Kindelsberger fails to teach or suggest that vertices that represent attributes of interest associated with an entity may be coupled to an entity vertex that represents the entity. Accordingly, the prior art fails to teach or suggest “for each vertex in the graph: identifying whether the 
In response to the preceding argument, examiner respectfully submits that Kindelsberger does disclose “connecting the vertex with the one or more other vertices using an entity vertex representative of an entity of the plurality of entities” in at least [0042] which states that junction tables can be used as special edges that connect vertices based on foreign keys. That is, any one of the junction tables or junction vertices is the entity vertex which can represent either vertices or edges that connect or connect between other entities as additionally described in at least [0035] of Kindelsberger. [0042] and Fig. 1C explain and show, in more detail, as to how a junction table/vertex 162 is converted to a “special edge” or a concealed vertex which connects other vertices together.
Regarding 35 USC 103, on pg. 9, applicant argues that the prior art fails to teach or suggest “when the vertex is not associated with one or more other vertices, generating an entity vertex representative of an entity of the plurality of entities and connecting the vertex to the entity vertex,” as recited by claim 1. The Examiner concedes that Kindelsberger fails to teach the limitation, but provides FN to support the rejection, wherein FN provides “For example, FIG. 8 shows that the local schema graph 800 comprises a root node 802 representing the dataset and a plurality of child nodes 804 to 816, where dashed line nodes 802 and 804 are types, and dash-dot line nodes 806 to 816 represent an attribute label that appeared within the dataset” (FN, paragraph 
In response to the preceding argument, examiner respectfully submits that the instant claims do not explicitly recite the “adding of a new entity vertex”, as suggested by the applicant. Further, the claims also do not explicitly recite “determining” or “identifying” that the vertex is not associated with one or more other vertices, as also suggested by the applicant. Rather, the claims state that “when the vertex is not associated with one or more other vertices, generating an entity vertex representative of an entity of the plurality of entities and connecting the vertex to the entity vertex”. As provided in the rejection, Fokoue-Nkoutche discloses this limitation in at least [0046] and Fig. 8, which describe and show the generation of a graph with nodes based on the data table from Fig. 7. Fig. 8 further shows a generated node 810 (a vertex) which is not connected to or associated with any other vertices other than node 802 (entity vertex).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM P BARTLETT/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169